


110 HR 3741 IH: For the relief of certain members of the First Brigade

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3741
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Kline of
			 Minnesota (for himself, Mr. Peterson of
			 Minnesota, Mr. Ramstad,
			 Ms. McCollum of Minnesota,
			 Mrs. Bachmann,
			 Mr. Walz of Minnesota, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		For the relief of certain members of the First Brigade
		  Combat Team of the 34th Infantry Division of the Army National
		  Guard.
	
	
		1.FindingsCongress finds the following:
			(1)The First Brigade Combat Team of the 34th
			 Infantry Division of the Army National Guard served a total of 22 months on
			 active duty in support of Operation Iraqi Freedom.
			(2)The period of active duty is the longest
			 continuous deployment of any United States ground combat military unit during
			 Operation Iraqi Freedom.
			(3)Title 38, United
			 States Code, requires that members of the National Guard and Reserves be
			 obligated to serve a minimum of 24 months on active duty to qualify for the
			 Montgomery GI Bill education benefits.
			(4)At the convenience
			 of the Government, the actual period of active duty may be reduced to a total
			 of 20 consecutive months.
			(5)Because of an
			 administrative error, the orders obligating some members of the First Brigade
			 of the 34th Infantry Division resulted in a period of active duty a few days
			 shorter in length than the 730-day period required by title 38, United States
			 Code.
			(6)These members of
			 the First Brigade of the 34th Infantry Division should not be denied education
			 benefits in the same manner as those whose orders meet the requirements of
			 title 38, United States Code, because of an administrative error on the part of
			 the Government.
			2.Payment of basic
			 educational assistance entitlement for service in the Selected
			 ReserveAny individual who is
			 a member of the First Brigade Combat Team of the 34th Infantry Division of the
			 Army National Guard who, before the date of the enactment of this Act, has
			 served an obligated period of active duty of at least 20 months of continuous
			 active duty in the Armed Forces in support of Operation Iraqi Freedom,
			 characterized by the Secretary of the military department concerned as
			 honorable service, shall be deemed to have met the requirements of section
			 3012(a)(1) of title 38, United States Code.
		
